[e33967-11181194824681b618_1.jpg]

Banc of America Leasing & Capital, LLC Equipment Security Note Number
21943-70002

This Equipment Security Note No. 21943-70002 dated as of June 30, 2011 (this
“Equipment Note”), is entered into pursuant to and incorporates by this
reference all of the terms and provisions of that certain Master Loan and
Security Agreement No. 21943-70000 dated as of December 29, 2010 (the “Master
Agreement”), by and among Banc of America Leasing & Capital, LLC (“Lender”),
Skechers U.S.A., Inc. (“Borrower”), and Bank of Utah. All capitalized terms used
herein and not defined herein shall have the respective meanings assigned to
such terms in the Master Agreement. If any provision of this Equipment Note
conflicts with any provision of the Master Agreement, the provisions contained
in this Equipment Note shall prevail. Borrower hereby authorizes Lender to
insert the serial numbers and other identification data of the Equipment, dates,
and other omitted factual matters or descriptions in this Equipment Note. The
term “Agent” as used herein shall mean Bank of Utah or such other person or
entity (including Banc of America Leasing & Capital, LLC) as Lender may inform
Borrower from time to time, and Borrower hereby acknowledges that such Agent as
designated from time to time shall be agent for and act on behalf of Lender.

The occurrence of an “Event of Default,” as defined in the Master Agreement,
shall entitle Lender to accelerate the maturity of this Equipment Note and to
declare the Prepayment Amount to be immediately due and payable, and to proceed,
or cause Agent to proceed, at once to exercise each and every one of the
remedies provided in the Master Agreement or otherwise available at law or in
equity. All of Borrower’s Obligations under this Equipment Note are absolute and
unconditional, and shall not be subject to any offset or deduction whatsoever.
Borrower waives any right to assert, by way of counterclaim or affirmative
defense in any action to enforce Borrower’s Obligations hereunder, any claim
whatsoever against Lender or Agent.

1. Equipment Financed; Equipment Location; Grant of Security Interest. Subject
to the terms and provisions of the Master Agreement and as provided herein,
Lender is providing financing in the principal amount described in Section 2
below to Borrower in connection with the acquisition or financing of Equipment
described in Exhibit A attached hereto (such Exhibit A to be updated from time
to time).

Location of Equipment. The Equipment will be located at the Distribution
Facility.

In the Master Agreement, Borrower has granted a security interest in and to the
Collateral, whether now owned or hereafter acquired by Borrower, to Agent, as
agent for and on behalf of Lender, in order to secure the payment and
performance of all Borrower’s Obligations under the Master Agreement, this
Equipment Note and any other equipment note(s) entered into pursuant to the
Master Agreement, all as more particularly provided in the Master Agreement.
Lender’s agreement to provide the financing contemplated herein shall be subject
to the satisfaction of all conditions established by Lender and Lender’s prior
receipt of all required documentation in form and substance satisfactory to
Lender in its sole discretion.

2. Payments. For value received, Borrower promises to pay to the order of
Lender, the principal amount of $36,343,998.83, together with interest thereon
as provided herein. This Equipment Note shall be payable by Borrower to Agent,
as agent for and on behalf of Lender, in 60 consecutive monthly installments of
principal and interest (the “Installment Payments”), in arrears, commencing on
July 30, 2011 (the “Initial Payment Date”) and continuing thereafter through and
including the Maturity Date (as defined below) (collectively, the “Equipment
Note Term”), together with one final payment on the Maturity Date (the “Final
Payment”; and together with the Installment Payments being collectively referred
to as the “Payments”). Each Payment shall be in the amount provided below. The
Installment Payments shall be due and payable on the same day of the month as
the Initial Payment set forth above in each succeeding payment period (each, a
"Payment Date”) during the Equipment Note Term and the Final Payment shall be
due on June 30, 2016 (the “Maturity Date”). All interest hereunder shall be
calculated on the basis of a year of 360 days comprised of 12 months of 30 days
each. The final Payment due and payable on the Maturity Date shall in any event
be equal to the entire outstanding and unpaid principal amount of this Equipment
Note, together with all accrued and unpaid interest, charges and other amounts
owing hereunder and under the Master Agreement.

(a) Interest Rate. Interest shall accrue on the entire principal amount of this
Equipment Note outstanding from time to time at a fixed rate of Three and
19/100 percent (3.19%) per annum or, if less, the highest rate of interest
permitted by applicable law (the “Interest Rate”), from the Advance Date set
forth below until the principal amount of this Equipment Note is paid in full,
and shall be due and payable on each Payment Date.

(b) Payment Amount. The principal and interest amount of each of the first
fifty-nine (59) Payments shall be $483,911.44 with the final Payment of
principal and interest in the amount of $11,670,448.90.

3. Prepayment. Borrower may prepay the outstanding principal balance of this
Equipment Note, in whole or in part (provided, however, that any partial
prepayment shall be in an amount not less than $500,000.00), on a scheduled
Payment Date occurring after forty-one (41) months from the date hereof solely
upon at least 30 days’ but not more than 60 days’ prior written notice from
Borrower to Lender (unless prepayment is pursuant to Section 5(b) of the Master
Agreement), provided that any such prepayment shall be made together with
(a) all accrued interest and other charges and amounts owing hereunder through
the date of prepayment, and (b) the Make-Whole Amount (unless prepayment is
pursuant to Section 5(b) of the Master Agreement); provided, however, that, if
any prepayment of this Equipment Note is made following an Event of Default, by
reason of acceleration or otherwise, the Make-Whole Amount shall be calculated
based upon the full original Equipment Note Term.

4. Borrower Acknowledgements. Upon delivery and acceptance of the Equipment,
Borrower shall execute this Equipment Note evidencing the amounts financed by
Lender in respect of such Equipment and the Payments of principal and interest
hereunder. By its execution and delivery of this Equipment Note, Borrower:



  (a)   reaffirms of all of Borrower’s representations, warranties and covenants
as set forth in the Master Agreement and represents and warrants that no Default
or Event of Default under the Master Agreement exists as of the date hereof;



  (b)   represents, warrants and agrees that: (i) each item of Equipment has
been delivered to and unconditionally accepted by Borrower for all purposes
under the Master Agreement and this Equipment Note; and (ii) there has been no
material adverse change in the operations, business, properties or condition,
financial or otherwise, of Borrower since September 30, 2010;



  (c)   authorizes and directs Lender (i) to advance the principal amount of
this Equipment Note to reimburse Borrower or pay Vendors all or a portion of the
purchase price of the Equipment in accordance with Vendors’ invoices therefor,
receipt and approval of which are hereby reaffirmed by Borrower, and (ii) to
enter the date of such advance below Lender’s signature as the “Advance Date”
for all purposes hereof; and



  (d)   agrees that Borrower is absolutely and unconditionally obligated to pay
to Agent, as agent for and on behalf of Lender, all Payments at the times and in
the manner set forth herein.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

1

     
BANC OF AMERICA LEASING & CAPITAL, LLC
By: /s/ Gail C.
Beall—
  SKECHERS U.S.A., INC.
By: /s/ David
Weinberg—
 
   
Printed Name: Gail C.
Beall—
  Printed Name: David
Weinberg—
 
   
Title: Vice
President—
  Title: CFO &
COO—
 
 

Advance Date: June 30, 2011
 

 
   

      1 { LOT } WAREHOUSE SIMULATION D-2 CONSULTING SERVICES 14088001 ORDER #
08-210 $ 36,792.00 { 1 } { EA } CROSS-BELT TRAY SORTER BEUMER CORPORATION
14088002 ORDER # 607-011189 $ 3,781,648.89 AUTOMATED STORAGE & RETRIEVAL } { 1 }
{ EA } SYSTEM } DAIFUKU AMERICA CORPORATION 14088003 ORDER # CAF00012 $
2,311,232.00 { 1 } { LOT } PRELIMS/ANALYSIS/CALCS/DESIGN STRUCTURAL CONCEPTS
14088004 VARIOUS $ 1,680.00 { 1 } { LOT } CONVEYOR AUTOMOTION, INC. 14088005
ORDER # 281270 $ 2,700,941.63 { 17 } { EA } TELESCOPIC EXTENDABLE CONVEYORS
FLEXIBLE MATERIAL HANDLING 14088008 MODEL # MR3-25/80 $ 3,360.00 { 27 } { EA }
NARROW BELT SORTERS TGW SYSTEMS, INC 14088009 ORDER # 1108763 $ 115,548.96 { 1 }
{ EA } HIGH PILE STORAGE PERMIT PREMIER FIRE CONSULTING, LLC 14088010 ORDER #
A-1786 $ 4,902.51 { 1 } { LOT } CONTROL PANELS/SOFTWARE PYRAMID CONTROLS, INC.
14088011 ORDER # P0835 $ 3,138,546.26 { 1 } { LOT } D SIZE DRAWINGS BOOMERANG
BLUEPRINT 14088012 ORDER # 14822 $ 0.00 { 1 } { EA } VAS & SHIPPING PLATFORM
MIDCO 14088014 ORDER # 28617 $ 1,952,529.60 { 1 } { LOT } LIFT EQUIPMENT RAYMOND
HANDLING SOLUTIONS 14088015 ORDER # 599176 $ 3,302,902.40 { 1 } { LOT } DATA
ANALYSIS SK LEISHMAN LLC 14088016 N/A $ 630.00 K-042910-2 } { 1 } { LOT }
ANALYSIS VAS/UNIT SORT PLATFORM STRUCTURAL CONCEPTS 14088017 K-042910-3 $
2,240.00 { 1 } { LOT } BATTERY RENTALS ENERSYS INC 14088018 VARIOUS $ 21,595.28
SCAN HIGH PILE STORAGE PERMIT } { 1 } { LOT } DRAWINGS } BOOMERANG BLUEPRINT
14088020 ORDER # 20195 $ 29.29 { 1 } { LOT } BATTERY RENTALS ENERSYS INC
14088021 VARIOUS $ 7,870.24 { 1 } { LOT } BATTERY RENTALS ENERSYS INC 14088022
VARIOUS $ 14,202.72 LIFT EQUIPMENT BATTERIES & } { 1 } { LOT } CHARGERS }
ENERSYS INC 14088023 VARIOUS $ 748,367.20 LIFT EQUIPMENT BATTERIES & } { 1 } {
LOT } CHARGERS } MOTIVE ENERGY 14088024 ORDER # 23968 $ 809,999.68 { 1 } { LOT }
BATTERY RENTALS ENERSYS INC 14088025 VARIOUS $ 1,697.92 { 1 } { EA } COMPRESSED
AIR SYSTEM ATLAS COPCO COMPRESSORS LLC 14088027 ORDER # 630599 $ 230,550.88 { 1
} { LOT } CORRUGATED DECKING WHEELING CORRUGATING CO. 14088028 VARIOUS $
151,322.37 { 1 } { LOT } GRAVITY CONVEYOR CURVES OMNI METALCRAFT CORP 14088029
ORDER # 2-558784 $ 191,456.25 { 1 } { LOT } STEEL FOR HANGING CONVEYOR MIDCO
14088030 ORDER # 28617 $ 103,485.67 { 14 } { EA } TRANSFORMERS / FUSES GRAYBAR
ELEC.CO 14088031 ORDER # 332716682 $ 8,055.91 { 1 } { LOT } WOOD DECKING
AFFILIATED RESOURCES, INC. 14088032 ORDER # 72120-10 $ 221,295.20 { 1 } { EA }
FIRE SPRINKLER SYSTEM ADVANCO FIRE PROTECTION 14088033 ORDER # 10016 $
202,353.31 { 1 } { LOT } PRELIMS/ANALYSIS/CALCS/DESIGN STRUCTURAL CONCEPTS
14088034 VARIOUS $ 5,040.00 { 1 } { LOT } NARROW BELT SORTERS TGW SYSTEMS, INC
14088036 ORDER # 1119490 $ 78,070.72 { 1 } { LOT } PALLET RACK CALCULATIONS
STRUCTURAL CONCEPTS 14088037 ORDER # K-100810-3 $ 4,480.00 { 1 } { LOT } BELT
CURVE AND MERGE CONVEYOR PORTEC 14088038 ORDER # 192529 $ 181,662.88 { 4 } { EA
} SCALE CONVEYORS METTLER-TOLEDO, INC. 14088039 ORDER # 862680 $ 140,374.08 { 1
} { LOT } STEEL FOR HANGING CONVEYOR MIDCO 14088040 ORDER # 28617 $ 77,141.85 {
1 } { LOT } CONVEYOR SUPPORT STRUCTURES CERTIFIED INDUSTRIAL 14088041 VARIOUS $
378,055.44 HARDWARE-CONVEYOR SUPPORT } { 1 } { LOT } STRUCTURE } EXPRESS
FASTENER 14088042 ORDER # 32441 $ 16,284.52 { 1 } { LOT } AIR SYSTEM PIPING
CONTROLLED MOTION SOLUTIONS 14088043 ORDER # C03349 $ 203,569.28 { 1 } { LOT }
ELECTRICAL INSTALLATION KDC SYSTEMS 14088044 ORDER # 210111 $ 1,962,846.69 { 1 }
{ LOT } ANALYSIS OVERHEAD CHAIN CONVEYOR STRUCTURAL CONCEPTS 14088045 ORDER #
K-111110-2 $ 2,800.00 S/N # 50152, 50154, } 50155, 50157, } { 6 } { EA }
SEMI-AUTOMATIC CASE SEALERS SHORR PACKAGING CORP 14088046 50158, 50159 } $
90,817.98 { 1 } { LOT } BAR GRATING HARSCO INDUSTRIAL IKG 14088047 N/A $
67,955.83 { 1 } { LOT } AIR SYSTEM PARTS CONTROLLED MOTION SOLUTIONS 14088048
ORDER # C04005 $ 2,061.58 { 1 } { LOT } AIR SYSTEM PARTS FERGUSON ENTERPRISES
14088049 N/A $ 5,709.57 { 1 } { LOT } AIR SYSTEM PARTS MC MASTER-CARR SUPPLY CO.
14088050 N/A $ 7,072.71 { 1 } { LOT } SERVO CABLES GRAYBAR ELEC.CO 14088051
ORDER # 333276428 $ 20,959.23 { 1 } { LOT } GUARDRAIL MIDCO 14088052 ORDER #
28617 $ 14,112.80 DOCK LEVELERS, SEALS, BUMPERS, } { 1 } { LOT } LIGHTS } CASCO
EQUIPMENT CORP 14088053 N/A $ 469,500.75 { 1 } { LOT } 1/2 LOCK WASHERS EXPRESS
FASTENER 14088054 ORDER # 32723 $ 33.60 { 1 } { LOT } RACK - BUILDING A HANNIBAL
MATERIAL HANDLING 14088055 ORDER # 75193 $ 2,148,558.06 { 1 } { LOT } RACK -
BUILDING C HANNIBAL MATERIAL HANDLING 14088056 ORDER # 75194 $ 649,819.40 { 1 }
{ LOT } INSTALL VAS MEZZANINE DUKE PACIFIC INC. 14088057 ORDER # 10-8013 $
295,127.84 ORDER # 3197866 } (Dimensioners) & } { 1 } { LOT } SCANNERS &
DIMENSIONERS ACCU-SORT SYSTEMS 14088058 3197865 (Scanners) } $ 112,721.28 { 1 }
{ LOT } CARTON LABELING SYSTEM ACCU-SORT SYSTEMS 14088059 ORDER # 3197861 $
483,774.48 { 1 } { LOT } SCANNERS ACCU-SORT SYSTEMS 14088060 ORDER # 3197869 $
130,325.44 { 1 } { LOT } SCANNERS ACCU-SORT SYSTEMS 14088061 ORDER # 3197864 $
610,716.96 { 1 } { LOT } 3/4"X51/2" ANCHORS WALL HANGING HILTI 14088063 ORDER #
513802118 $ 378.84 ORDER # 3197858 } (Dimensioners) & } { 1 } { LOT } SCANNERS &
DIMENSIONERS ACCU-SORT SYSTEMS 14088064 3197866 (Scanners) } $ 61,972.40 { 1 } {
LOT } MISC HARDWARE EXPRESS FASTENER 14088071 ORDER # 32818 $ 330.23 { 1 } { LOT
} VAS & SHIPPING ANCHOR CALCS STRUCTURAL CONCEPTS 14088073 ORDER # K-120910-3 $
1,120.00 { 1 } { LOT } INSTALL VAS CONVEYOR PACIFIC COAST STRUCTURES, INC
14088077 ORDER # 32872 $ 155,173.20 { 1 } { LOT } THREADED ROD, EPOXY, HARDWARE
EXPRESS FASTENER 14088078 ORDER # 32822 $ 6,260.35 { 1 } { LOT } PROVIDE K3 & K6
LIGHTING MARCLAN ELECTRIC 14088079 ORDER # 11-295 $ 462,188.35 { 1 } { LOT } 6"
CEILING HANGER STRAPS CERTIFIED INDUSTRIAL 14088080 ORDER # 6444 $ 1,686.94 { 1
} { LOT } STAIRS / LADDERS MIDCO 14088081 ORDER # 32900 $ 81,491.20 { 1 } { LOT
} MATERIAL TESTING & INSPECTIONS TWINING INC 14088082 ORDER # 100763 $ 22,144.00
{ 1 } { LOT } HARDWARE TO RE-INSTALL FANS DELTA T CORPORATION 14088083 ORDER #
39138 $ 1,894.22 { 1 } { LOT } SORTER CATWALK STRUCTURE MIDCO 14088084 ORDER #
32959 $ 76,193.60 { 1 } { LOT } UNIT SORT MERGE PLATFORM CERTIFIED INDUSTRIAL
14088085 ORDER # 6484 $ 26,381.60 { 1 } { LOT } TZ ANCHORS CONVEYOR / STRUCTURES
HILTI 14088086 ORDER # 513776297 $ 6,959.55 { 1 } { LOT } MISC HARDWARE
STRUCTURES EXPRESS FASTENER 14088087 ORDER # 32884 $ 22,509.40 { 1 } { LOT } CTS
CONSTRUCTION GROUT WHITE CAP CONST. SUPPLY 14088088 ORDER # 4128537 $ 2,604.00
DRY FALL & FASCIA PAINT (INCL CO } { 1 } { LOT } #1) } ACCURATE COLORS INC
14088089 ORDER # 300-10JP $ 126,748.72 { 1 } { LOT } INSTALL HEADER STEEL
PACIFIC COAST STRUCTURES, INC 14088090 ORDER # 32989 $ 77,761.60 { 1 } { LOT }
ASSEMBLE HEADER STEEL HARDWARE PACIFIC COAST STRUCTURES, INC 14088091 ORDER #
32981 $ 37,699.20 { 1 } { LOT } RE-INSTALL FANS PACIFIC COAST STRUCTURES, INC
14088092 ORDER # 33017 $ 5,624.92 40' STORAGE CONTAINER-AIR } { 1 } { LOT }
PIPE(6-MONTHS) } MOBILE MINI LLC 14088093 CONTRACT # 941469853 $ 1,335.85
INSTALL AS/RS RESIDUAL WAVE } { 1 } { LOT } PLATFORM } PACIFIC COAST STRUCTURES,
INC 14088094 ORDER # 33018 $ 38,925.60 INSTALL AS/RS RESIDUAL AISLE } { 1 } {
LOT } SUPPORT STURCTURE } PACIFIC COAST STRUCTURES, INC 14088095 ORDER # 33019 $
49,172.48 { 1 } { LOT } CEILING HANGER PIPE CERTIFIED INDUSTRIAL 14088096 ORDER
# 6463 $ 1,085.28 { 1 } { LOT } VAS NBS SORTER SUPPORT STRUCTURE PACIFIC COAST
STRUCTURES, INC 14088097 ORDER # 33040 $ 25,231.36 INSTALL ASRS PACK & HOLD
AISLE } { 1 } { LOT } CONVEYOR SUPPORT } PACIFIC COAST STRUCTURES, INC 14088098
ORDER # 33037 $ 93,356.48 RE-WORK FEEDS TO DAIFUKU INBOUND } { 1 } { LOT }
CONVEYOR } CLE INC 14088099 N/A $ 32,284.00 { 1 } { LOT } INSTALL VAS PACK &
HOLD CONVEYOR CLE INC 14088100 N/A $ 79,240.00 INSTALL SORTATION RESIDUALS } { 1
} { LOT } CONVEYOR } CLE INC 14088101 N/A $ 154,442.40 { 1 } { LOT } NARROW BELT
SORTERS TGW SYSTEMS, INC 14088102 ORDER # 1120885 $ 131,847.52 { 1 } { EA }
SCISSOR LIFT RENTAL-CITY INSPECTOR KING EQUIPMENT 14088103 N/A $ 647.81 { 1 } {
LOT } SQUARE TUBE/SCH 40 PATTON SALES CORP. 14088104 N/A $ 886.61 { 1 } { LOT }
CTS CONSTRUCTION GROUT WHITE CAP CONST. SUPPLY 14088105 ORDER # 4130169 $ 902.72
{ 1 } { LOT } FASCIA MIDCO 14088106 N/A $ 595.84 { 1 } { LOT } ANGLE 3X3X3/16 /
SEAT LEDGE CERTIFIED INDUSTRIAL 14088107 ORDER # 6474-6459 $ 3,328.30 { 1 } {
LOT } CHARGER STANDS-PROTECTIVE IRON KUMAR INDUSTRIES 14088109 N/A $ 49,726.88 {
1 } { LOT } SKATEWHEEL SPUR CONVEYOR OMNI METALCRAFT CORP 14088110 ORDER #
2-566719 $ 837.93 { 1 } { LOT } RECEIVING MEZZANINES MIDCO 14088111 ORDER #
33343 $ 132,876.80 { 1 } { LOT } WIRE DECKS ITC 14088113 ORDER # 78138 $
48,972.00 { 1 } { LOT } #10 X 5/8 PHIL PAN HEAD TEK SCREWS MIDCO 14088114 ORDER
# 32959 $ 302.40 { 1 } { LOT } SAFETY NETTING INCORD 14088115 ORDER # 0043983 $
31,306.24 { 1 } { LOT } CONVEYOR AUTOMOTION, INC. 14088116 ORDER # 281270 $
150,954.85 { 1 } { LOT } INSTALL AIR COMPRESSORS PACIFIC COAST STRUCTURES, INC
14088117 ORDER # 33436 $ 13,320.16 { 1 } { LOT } NARROW BELT SORTER DIVERTS TGW
SYSTEMS, INC 14088118 ORDER #1121256 $ 6,797.28 { 1 } { LOT } HEX BUSHINGS -
COMPRESSOR FERGUSON ENTERPRISES 14088119 N/A $ 193.76 { 1 } { LOT } MALE
CONNECTORS THOMPSON INDUSTRIAL SUPPLY INC 14088120 ORDER # 223464 $ 292.32 { 1 }
{ LOT } AIR SYSTEM PARTS FERGUSON ENTERPRISES 14088121 N/A $ 11,003.76 { 1 } {
LOT } 4" & 5" WEDGE BOLT SCREWS & BITS PREMIUM FASTENING SYSTEMS 14088123 N/A $
93,744.00 { 1 } { LOT } AUTO SAFETY EXHAUST BALL VALVE MC MASTER-CARR SUPPLY CO.
14088124 N/A $ 1,790.66 { 1 } { LOT } THREADED ROD HANGERS GRAINGER 14088126
ORDER # 6154418639 $ 82.95 { 1 } { LOT } PALLET RAILS - PHASE I & PHASE II
HANNIBAL MATERIAL HANDLING 14088127 ORDER # 79073 $ 72,685.36 { 1 } { LOT } END
OF AISLE PROTECTORS MIDCO 14088128 ORDER # 33606 $ 107,265.48 { 1 } { LOT } TEE
SCH. 40 / FLANGE THREADED FERGUSON ENTERPRISES 14088129 N/A $ 684.32 { 1 } { LOT
} WIRE MESH JESCO INDUSTRIES INC 14088130 ORDER # 125842 $ 38,525.76 { 1 } { LOT
} STEEL FOR HANGING CONVEYOR MIDCO 14088131 ORDER # 32959 $ 974.40 { 1 } { LOT }
GUARD SHACKS BIG ENTERPRISES INC 14088132 ORDER # 8276 $ 82,544.00 { 3 } { EA }
MODULAR OFFICE - TURNKEY UNITED PARTITION SYSTEMS INC 14088133 ORDER # 10570 $
65,744.00 { 1 } { LOT } INSTALL VAS NO READ PLATFORM PACIFIC COAST STRUCTURES,
INC 14088134 ORDER # 33571 $ 4,972.80 INSTALL DECASING INDUCTION } { 1 } { LOT }
PLATFORM } PACIFIC COAST STRUCTURES, INC 14088135 ORDER # 33572 $ 13,742.40
INSTALL UNIT SORTATION MERGE } { 1 } { LOT } PLATFORM } PACIFIC COAST
STRUCTURES, INC 14088136 ORDER # 33374 $ 6,753.60 INSTALL HEADER STEEL UNDER VAS
} { 1 } { LOT } MEZZANINE } PACIFIC COAST STRUCTURES, INC 14088137 ORDER # 33373
$ 23,236.64 { 1 } { LOT } CONVEYOR MODIFICATIONS PACIFIC COAST STRUCTURES, INC
14088139 ORDER # 33500 $ 5,174.40 { 1 } { LOT } HARDWARE AS/RS FENCE EXPRESS
FASTENER 14088140 ORDER # 33287 $ 150.92 { 1 } { LOT } HARDWARE UNIT SORTATION
EXPRESS FASTENER 14088141 ORDER # 33365 $ 89.60 { 1 } { LOT } TUBING / BRASS
FITTINGS CONTROLLED MOTION SOLUTIONS 14088142 ORDER # C17625 $ 843.48 { 1 } {
LOT } PHASE I & PHASE II WIRE GUIDANCE TRUELINE WIRE GUIDANCE 14088143 N/A $
162,781.64 { 1 } { LOT } WOOD DECKING AFFILIATED RESOURCES, INC. 14088144 ORDER
# 72525-10 $ 24,780.67 { 1 } { LOT } FLANGE, NIPPLE, GASKET FERGUSON ENTERPRISES
14088145 N/A $ 563.90 { 1 } { LOT } CABLE TIES MC MASTER-CARR SUPPLY CO.
14088146 N/A $ 124.99 { 1 } { LOT } CORRUGATED DECKING WHEELING CORRUGATING CO.
14088147 ORDER # 3000-406010 $ 20,164.72 { 1 } { LOT } CALCS - COMPRESSOR &
TANKS STRUCTURAL CONCEPTS 14088148 ORDER # L021111-2 $ 1,680.00 { 1 } { LOT } 4"
BLK UNION FERGUSON ENTERPRISES 14088149 N/A $ 799.40 { 1 } { LOT } HARDWARE
CONVEYOR STRUCTURE EXPRESS FASTENER 14088151 ORDER # 33400 $ 42.45 { 1 } { LOT }
FABRICATED HANDRAIL COMPONENTS MIDCO 14088153 ORDER # 32959 $ 5,801.60 { 1 } {
LOT } AIR SYSTEM PARTS FERGUSON ENTERPRISES 14088157 N/A $ 217.76 { 1 } { LOT }
AIR SYSTEM PARTS CONTROLLED MOTION SOLUTIONS 14088161 ORDER # C18963 $ 1,133.48
{ 1 } { LOT } HEX BOLTS - GRADE 5 EXPRESS FASTENER 14088162 ORDER # 33432 $
274.40 { 1 } { EA } 185 CFM COMPRESSOR W/50' HOSE KING EQUIPMENT 14088163 N/A $
1,864.80 { 1 } { LOT } AIR SYSTEM PARTS CONTROLLED MOTION SOLUTIONS 14088164
ORDER # C19264 $ 56.21 { 1 } { LOT } MISC. HARDWARE EXPRESS FASTENER 14088165
ORDER # 33467 $ 244.22 INSTALL BUILDING SECTION A/SAMPLE } { 1 } { LOT } P&D }
PACIFIC COAST STRUCTURES, INC 14088166 ORDER # 33836 $ 471,833.21 { 1 } { LOT }
INSTALL ANGLE / STANDS / POGOS PACIFIC COAST STRUCTURES, INC 14088167 ORDER #
33850 $ 11,782.40 { 1 } { LOT } HEX BOLTS - GRADE 5 EXPRESS FASTENER 14088168
ORDER # 33492 $ 13.94 { 1 } { LOT } STEEL CHANNEL CERTIFIED INDUSTRIAL 14088169
ORDER # 6558 $ 1,721.44 { 1 } { LOT } HEX BOLTS - GRADE 5 EXPRESS FASTENER
14088170 ORDER # 33550 $ 44.80 { 1 } { LOT } INSTALL BUILDING SECTION C PACIFIC
COAST STRUCTURES, INC 14088172 ORDER # 33965 $ 119,833.56 { 1 } { LOT } AIR
SYSTEM PARTS FERGUSON ENTERPRISES 14088173 N/A $ 92.29 { 1 } { LOT } RACK LABELS
& SIGNS PACIFIC BARCODE 14088174 N/A $ 76,938.58 { 1 } { LOT } 3/4-10 X 3-3/4
HEX BOLTS-CATWALK EXPRESS FASTENER 14088175 ORDER # 33575 $ 336.00 { 1 } { LOT }
FIELD WIRING OT KDC SYSTEMS 14088176 ORDER # 210111 $ 26,801.71 { 1 } { LOT }
FIELD WIRING CHANGES KDC SYSTEMS 14088177 ORDER # 210111 $ 39,116.45 { 1 } { LOT
} AIR SYSTEM PARTS FERGUSON ENTERPRISES 14088178 N/A $ 736.89 { 1 } { LOT } AIR
SYSTEM PARTS CONTROLLED MOTION SOLUTIONS 14088179 ORDER # C21824 $ 1,627.19 { 1
} { LOT } FORMED CHANNEL CERTIFIED INDUSTRIAL 14088180 ORDER # 6518 $ 8,758.40 {
1 } { LOT } BATTERY CHARGER ANCHOR ANALYSIS STRUCTURAL CONCEPTS 14088182 ORDER #
L-030411-2 $ 1,276.80 { 1 } { LOT } PAINT FLOOR BATTERY CHARGING AREA ACCURATE
COLORS INC 14088183 ORDER # 320-10JP $ 51,133.60 { 1 } { LOT } DOCK PIT DETAILS
TO PLANS HPA 14088184 ORDER # 07086.30 $ 5,040.00 { 1 } { LOT } SPROCKET / SHAFT
THOMPSON INDUSTRIAL SUPPLY INC 14088185 ORDER # 226136 $ 101.14 { 1 } { LOT }
MALE CONNECTORS THOMPSON INDUSTRIAL SUPPLY INC 14088186 ORDER # 226135 $ 686.95
{ 1 } { LOT } SAFETY EXHAUST BALL VALVE MC MASTER-CARR SUPPLY CO. 14088187 N/A $
2,558.08 { 1 } { LOT } HEX WASHER HEAD TEK 5 EXPRESS FASTENER 14088189 ORDER #
33625 $ 67.20 { 1 } { LOT } AIR SYSTEM PARTS FERGUSON ENTERPRISES 14088190 N/A $
383.54 { 1 } { LOT } MALE CONNECTORS / VENT MC MASTER-CARR SUPPLY CO. 14088191
N/A $ 17.73 { 1 } { LOT } REDUCER SCH 40 BLACK FERGUSON ENTERPRISES 14088192 N/A
$ 18.05 { 1 } { LOT } NORD GEAR MOTOR TGW SYSTEMS, INC 14088193 ORDER # 1121923
$ 1,517.04 500 GAL WATER TANK - WIRE } { 1 } { EA } GUIDANCE CUTTING } KING
EQUIPMENT 14088194 N/A $ 615.10 { 1 } { LOT } OD POLYETHYLENE TUBING MC
MASTER-CARR SUPPLY CO. 14088196 N/A $ 168.00 { 1 } { LOT } CONTROLS CHANGES
PYRAMID CONTROLS, INC. 14088197 ORDER # P0835 $ 45,870.16 { 1 } { LOT } E-STOP
CHANGES KDC SYSTEMS 14088198 ORDER # 210111 $ 5,842.37 { 4 } { EA } WIRE
GUIDANCE LINE DRIVERS RAYMOND HANDLING SOLUTIONS 14088199 ORDER # 596169 $
14,291.20 { 1 } { LOT } RACK HARDWARE HANNIBAL MATERIAL HANDLING 14088200 ORDER
# 80647 $ 11,784.47 { 2 } { EA } SPIRAL CHUTE TRANSNORM SYSTEM INC 14088201
ORDER # W5848 $ 17,696.00 { 1 } { LOT } 20-8 DOUBLE BARB PLUG CONTROLLED MOTION
SOLUTIONS 14088202 ORDER # C23937 $ 277.76 { 1 } { LOT } HEX BOLTS - GRADE 5
EXPRESS FASTENER 14088203 ORDER # 33710 $ 389.20 { 1 } { LOT } GALV. PIPE
FERGUSON ENTERPRISES 14088205 N/A $ 235.20 C/O ELEVATED RECEIVING - } { 1 } {
LOT } EAST/WEST PLATFORMS } PACIFIC COAST STRUCTURES, INC 14088207 ORDER # 34132
$ 66,996.16 { 1 } { LOT } INSTALL SORTER CATWALK PACIFIC COAST STRUCTURES, INC
14088208 ORDER # 33912 $ 71,513.12 { 1 } { LOT } PHASE II ADD ON HANNIBAL
MATERIAL HANDLING 14088209 ORDER # 80155 $ 212,868.63 { 1 } { LOT } AIR SYSTEM
PARTS FERGUSON ENTERPRISES 14088210 N/A $ 35.01 { 1 } { LOT } CABLE TIES MC
MASTER-CARR SUPPLY CO. 14088211 N/A $ 227.36 { 1 } { LOT } FANS - ANGLE STEEL
PATTON SALES CORP. 14088212 N/A $ 817.60 { 1 } { LOT } SPARE PARTS PYRAMID
CONTROLS, INC. 14088213 N/A $ - { 1 } { LOT } SPARE PARTS DAIFUKU AMERICA
CORPORATION 14088214 ORDER # C005193 $ 90,702.08 { 1 } { LOT } SPARE PARTS
BEUMER CORPORATION 14088215 ORDER # 71110193 $ 89,892.89 ORDER # 281270SP, } { 1
} { LOT } SPARE PARTS AUTOMOTION, INC. 14088216 281270SQ, 281270SR } $
221,202.22 { 1 } { LOT } WORKSTATIONS PRO-LINE, DIVISION OF 14088217 ORDER #
CUS29396/RL $ 88,899.73 { 1 } { LOT } VAS WORKSTATIONS PRO-LINE, DIVISION OF
14088218 ORDER # CUS29397/RL $ - { 1 } { LOT } HEX BOLTS - GRADE 5 EXPRESS
FASTENER 14088219 ORDER # 33896 $ 1,041.60 { 1 } { LOT } STAIRS/CROSSOVERS MIDCO
14088220 ORDER # 34359 $ 53,715.20 100' 4/4 POWER CORD FOR OFFICE } { 1 } { LOT
} TRAILER (3-MONTHS) } POWER PLUS SOLUTIONS CORP 14088221 ORDER # G54418 $
403.20 { 1 } { LOT } FANS - ANGLE STEEL PATTON SALES CORP. 14088222 N/A $
1,724.80 FLOOR SEAL GUARD SHACKS & } { 1 } { LOT } BATHROOMS } ACCURATE COLORS
INC 14088223 ORDER # 320-10JP $ 9,542.40 JOB SITE OFFICE TRAILER 3-MONTH } { 1 }
{ LOT } MINUMUM } DESIGN SPACE MODULAR BUILDINGS 14088224 LEASE # F001960 $
4,738.78 { 1 } { LOT } AIR SYSTEM PARTS CONTROLLED MOTION SOLUTIONS 14088225
ORDER # C26772 $ 1,455.89 { 1 } { LOT } CODE REVIEW OPPORTUNITY CHARGERS PREMIER
FIRE CONSULTING, LLC 14088226 ORDER # A-2186 $ 560.00 { 1 } { LOT } PENDENT
CONTROL MODIFICATIONS FLEXIBLE MATERIAL HANDLING 14088227 N/A $ 14,217.28 { 1 }
{ LOT } 3/4" X 5"L SCREW ANCHORS - EOA'S PREMIUM FASTENING SYSTEMS 14088228 N/A
$ 11,317.60 EATON POWERWARE 9135 UPS BACKUP } { 1 } { EA } SYSTEM } MARCLAN
ELECTRIC 14088229 ORDER # 11-295 $ 106,176.00 120V DEDICATED CIRCUITS W/ QUAD }
{ 22 } { EA } RECEPTACLES } MARCLAN ELECTRIC 14088230 N/A $ 5,155.92 { 1 } { LOT
} 3/8" X 1" HEX HEAD BOLT EXPRESS FASTENER 14088231 ORDER # 33929 $ 134.40 { 1 }
{ LOT } TA TOOLS CONTROLLED MOTION SOLUTIONS 14088232 ORDER # C27772 $ 65.86 { 1
} { LOT } 3X3X3/8 ANGLE 53"L CERTIFIED INDUSTRIAL 14088233 ORDER # 6622 $
23,326.46 { 1 } { LOT } ROLY SAFETY GATE MEZZANINE SAFETI-GATES, INC. 14088234
ORDER # 11-184 $ 17,085.60 { 1 } { LOT } PALLET FLOW RAILS MALLARD MFG. CORP.
14088235 ORDER # 22128 $ 84,307.19 { 1 } { LOT } WORKSTATIONS - SINGLES
PRO-LINE, DIVISION OF 14088236 ORDER # S29499/RL $ 9,722.82 ORDER # }
MOD29500/RL, } { 1 } { LOT } PRINTER CABINETS PRO-LINE, DIVISION OF 14088239
MOD29501/RL } $ 39,965.18 { 1 } { LOT } SINGLES - PRINTER CABINETS PRO-LINE,
DIVISION OF 14088240 ORDER # MOD29502/RL $ 29,804.54 { 1 } { LOT } SPROCKET /
BUSHING THOMPSON INDUSTRIAL SUPPLY INC 14088241 ORDER # 229065 $ 17.74 { 1 } {
LOT } AIR SYSTEM PARTS CONTROLLED MOTION SOLUTIONS 14088242 ORDER # C29831 $
2,007.13 INSTALL (22) DEDICATED } { 1 } { LOT } RECEPTACLES-DECASING MEZZ }
MARCLAN ELECTRIC 14088243 ORDER # 11-295 $ 7,711.20 { 1 } { LOT } MISC WORK
ORDER ITEMS KDC SYSTEMS 14088244 ORDER # 210111 $ 22,050.39 ONE MAN LIFT -
SCANNER } { 1 } { EA } INSTALLATION (4/20 TO 4/25/11) } KING EQUIPMENT 14088245
N/A $ 495.04 { 1 } { LOT } REPAIR SERVO MOTOR ELECTRICAL SOUTH 14088246
BSH1003P31A1A $ 845.60 { 1 } { LOT } CLIPPER LACING TGW SYSTEMS, INC 14088247
ORDER # 1122596 $ 77.22 { 1 } { LOT } CONVEYOR BACKING PLATES CERTIFIED
INDUSTRIAL 14088248 ORDER # 6573 $ 6,341.22 { 1 } { LOT } OVERHEAD CHAIN
CONVEYOR JERVIS B. WEBB CO. 14088250 ORDER # 94027264R00 $ 81,008.48 { 1 } { LOT
} 5-IN CONNECTORS MINARIK AUTOMATION & CONTROLS 14088251 ORDER # S0596902DD $
285.60 ELEVATED RECEIVING - EAST/WEST } { 1 } { LOT } PLATFORMS - PAINT }
ACCURATE COLORS INC 14088252 ORDER # 320-10JP $ 16,301.60 { 1 } { LOT } TAP
BOLT, HEX BOLT, FLAT WASHER EXPRESS FASTENER 14088253 ORDER # 34163 $ 8.51 { 1 }
{ LOT } HARDWARE EXPRESS FASTENER 14088254 ORDER # 34156 $ 759.01 { 1 } { LOT }
ANCHORS - OVERHEAD CHAIN CONVEYOR HILTI 14088255 ORDER # 514006755 $ 1,180.09 {
1 } { LOT } 1/4" OD TUBE, REDUCER MC MASTER-CARR SUPPLY CO. 14088256 N/A $ 77.90
{ 2 } { EA } SCISSOR LIFT-CONVEYOR TESTING KING EQUIPMENT 14088257 N/A $
1,141.50 { 1 } { LOT } SCREW W/ SOCKET MC MASTER-CARR SUPPLY CO. 14088258 N/A $
70.45 { 1 } { LOT } ANCHORS - RECEIVING EAST HILTI 14088259 ORDER # 514000152 $
1,572.50 { 1 } { LOT } SPROCKETS THOMPSON INDUSTRIAL SUPPLY INC 14088261 ORDER #
230305 $ 13.80 EMERGENCY BUG EYE LIGHTS; NUCLEAR } { 1 } { LOT } EXIT SIGNS BLDG
A } MARCLAN ELECTRIC 14088262 ORDER # 11-295 $ 6,720.00 { 1 } { LOT } AIR SYSTEM
PARTS CONTROLLED MOTION SOLUTIONS 14088264   $ 4,190.38 - { 1 } { LOT } 3/4"
ANCHORS TO INSTALL SPIRAL HILTI 14088265 ORDER # 514034526 $ 33.41 { 1 } { LOT }
ELECTRICAL FEED MARCLAN ELECTRIC 14088266 ORDER # 11-295 $ 14,987.28 { 1 } { LOT
} AIR SYSTEM PARTS FERGUSON ENTERPRISES 14088267 N/A $ 50.32 HOLDING TANK &
SERVICE - JOB SITE } { 1 } { EA } TRAILER } O H CASEY INC 14088268 N/A $ 642.21
{ 1 } { LOT } SORTER DIVERTS TGW SYSTEMS, INC 14088269 ORDER # 1122933 $
4,403.84 { 1 } { LOT } HARDWARE EXPRESS FASTENER 14088270 ORDER # 34372 $ 686.00
{ 1 } { LOT } AIR SYSTEM PARTS CONTROLLED MOTION SOLUTIONS 14088271 ORDER #
C35001 $ 630.95 { 1 } { LOT } AIR SYSTEM PARTS CONTROLLED MOTION SOLUTIONS
14088274 ORDER # C35626 $ 551.32 { 1 } { LOT } CABLE TIES 8"L MC MASTER-CARR
SUPPLY CO. 14088275 N/A $ 45.47 MISC GUARDING / COLUMN PROTECTORS } { 1 } { LOT
} / ANGLE } SAVE-TY YELLOW PRODUCTS 14088276 ORDER # 3757.1 $ 31,100.44 { 1 } {
LOT } INSTALL UNIBILT SYSTEM PACIFIC COAST STRUCTURES, INC 14088277 ORDER #
35190 $ 20,601.00 { 1 } { LOT } CROSSOVER INSTALLATION PACIFIC COAST STRUCTURES,
INC 14088279 ORDER # 35176 $ 5,079.48 { 1 } { LOT } ANGLE IRON FOR HANGING
CONVEYOR CERTIFIED INDUSTRIAL 14088282 ORDER # 6707 $ 1,181.60 { 1 } { LOT }
ANTI BACK UP DEVICES MALLARD MFG. CORP. 14088283 ORDER # 22320 $ 1,495.87 { 1 }
{ LOT } ANCHORS TO INSTALL FLOW RAIL PREMIUM FASTENING SYSTEMS 14088284 N/A $
11,250.18 INSTALL PERSONNEL / EQUIPMENT } { 1 } { LOT } PROTECTION RAILING }
PACIFIC COAST STRUCTURES, INC 14088286 ORDER # 35273 $ 4,327.68 INSTALL PALLET
RAILS, IMPACT } { 1 } { LOT } GUARDS & ANTI-BACKUP } PACIFIC COAST STRUCTURES,
INC 14088287 ORDER # 35274 $ 6,311.20 { 1 } { LOT } 4X4X1/4X20' ANGLE / 60' FLAT
BAR PATTON SALES CORP. 14088289 N/A $ 5,613.22 { 1 } { LOT } RELOCATE 10 FANS
BLDG B PACIFIC COAST STRUCTURES, INC 14088290 ORDER # 35345 $ 3,363.36 { 1 } {
LOT } AIR SYSTEM PARTS THOMPSON INDUSTRIAL SUPPLY INC 14088291 ORDER # 232661 $
- { 1 } { LOT } INSTALL WORKSTATIONS PACIFIC COAST STRUCTURES, INC 14088292
ORDER # 35412 $ 3,525.76 { 1 } { LOT } HARDWARE EXPRESS FASTENER 14088293 ORDER
#34636 $ 626.95 ORDER #s 34635, } { 1 } { LOT } HARDWARE EXPRESS FASTENER
14088294 34712, 34713 } $ 366.70 { 1 } { LOT } TUBING, NIPPLES, CABLE TIES MC
MASTER-CARR SUPPLY CO. 14088300 N/A $ 873.64 PURCHASE ORDERS TOTAL         $
33,649,198.37 - - - - FREIGHT           $ 495,268.95 - - - - - PERMIT FEES      
    $ 36,560.00 - - - - - TAX           $ 2,162,971.51 - - - - - GRAND TOTAL    
      $ 36,343,998.83 - - - - - 1     LOT   WAREHOUSE SIMULATION         D-2
CONSULTING SERVICES 14088001 ORDER # 08-210 $             36,792.00 1       EA  
      CROSS-BELT TRAY SORTER       BEUMER CORPORATION     14088002     ORDER #
607-011189     $     3,781,648.89                                   AUTOMATED
STORAGE & RETRIEVAL                                 1       EA         SYSTEM  
    DAIFUKU AMERICA CORPORATION     14088003     ORDER # CAF00012     $    
2,311,232.00 1       LOT         PRELIMS/ANALYSIS/CALCS/DESIGN       STRUCTURAL
CONCEPTS     14088004     VARIOUS     $     1,680.00 1       LOT        
CONVEYOR           AUTOMOTION, INC.     14088005     ORDER # 281270     $    
2,700,941.63 17       EA         TELESCOPIC EXTENDABLE CONVEYORS       FLEXIBLE
MATERIAL HANDLING     14088008     MODEL # MR3-25/80     $     3,360.00 27      
EA         NARROW BELT SORTERS           TGW SYSTEMS, INC     14088009     ORDER
# 1108763     $     115,548.96 1       EA         HIGH PILE STORAGE PERMIT      
PREMIER FIRE CONSULTING, LLC     14088010     ORDER # A-1786     $     4,902.51
1       LOT         CONTROL PANELS/SOFTWARE       PYRAMID CONTROLS, INC.    
14088011     ORDER # P0835     $     3,138,546.26 1       LOT         D SIZE
DRAWINGS           BOOMERANG BLUEPRINT     14088012     ORDER # 14822     $    
0.00 1       EA         VAS & SHIPPING PLATFORM       MIDCO     14088014    
ORDER # 28617     $     1,952,529.60 1       LOT         LIFT EQUIPMENT        
  RAYMOND HANDLING SOLUTIONS     14088015     ORDER # 599176     $    
3,302,902.40 1       LOT         DATA ANALYSIS           SK LEISHMAN LLC    
14088016     N/A     $     630.00                                              
            K-042910-2     1       LOT         ANALYSIS VAS/UNIT SORT PLATFORM  
    STRUCTURAL CONCEPTS     14088017     K-042910-3     $     2,240.00 1      
LOT         BATTERY RENTALS           ENERSYS INC     14088018     VARIOUS     $
    21,595.28                                   SCAN HIGH PILE STORAGE PERMIT  
                              1       LOT         DRAWINGS       BOOMERANG
BLUEPRINT     14088020     ORDER # 20195     $     29.29 1       LOT        
BATTERY RENTALS           ENERSYS INC     14088021     VARIOUS     $    
7,870.24 1       LOT         BATTERY RENTALS           ENERSYS INC     14088022
    VARIOUS     $     14,202.72                                   LIFT EQUIPMENT
BATTERIES &                                 1       LOT         CHARGERS      
ENERSYS INC     14088023     VARIOUS     $     748,367.20                      
            LIFT EQUIPMENT BATTERIES &                                 1      
LOT         CHARGERS       MOTIVE ENERGY     14088024     ORDER # 23968     $  
  809,999.68 1       LOT         BATTERY RENTALS           ENERSYS INC    
14088025     VARIOUS     $     1,697.92 1       EA         COMPRESSED AIR SYSTEM
      ATLAS COPCO COMPRESSORS LLC     14088027     ORDER # 630599     $    
230,550.88 1       LOT         CORRUGATED DECKING           WHEELING CORRUGATING
CO.     14088028     VARIOUS     $     151,322.37 1       LOT         GRAVITY
CONVEYOR CURVES       OMNI METALCRAFT CORP     14088029     ORDER # 2-558784    
$     191,456.25 1       LOT         STEEL FOR HANGING CONVEYOR       MIDCO    
14088030     ORDER # 28617     $     103,485.67 14       {                      
                EA     TRANSFORMERS / FUSES             GRAYBAR ELEC.CO    
14088031 ORDER # 332716682 $   8,055.91     1       LOT         WOOD DECKING    
      AFFILIATED RESOURCES, INC.     14088032     ORDER # 72120-10     $    
221,295.20 1       EA         FIRE SPRINKLER SYSTEM       ADVANCO FIRE
PROTECTION     14088033     ORDER # 10016     $     202,353.31 1       LOT      
  PRELIMS/ANALYSIS/CALCS/DESIGN       STRUCTURAL CONCEPTS     14088034    
VARIOUS     $     5,040.00 1       LOT         NARROW BELT SORTERS           TGW
SYSTEMS, INC     14088036     ORDER # 1119490     $     78,070.72 1       LOT  
      PALLET RACK CALCULATIONS       STRUCTURAL CONCEPTS     14088037     ORDER
# K-100810-3     $     4,480.00 1       LOT         BELT CURVE AND MERGE
CONVEYOR       PORTEC     14088038     ORDER # 192529     $     181,662.88 4    
  EA         SCALE CONVEYORS           METTLER-TOLEDO, INC.     14088039    
ORDER # 862680     $     140,374.08 1       LOT         STEEL FOR HANGING
CONVEYOR       MIDCO     14088040     ORDER # 28617     $     77,141.85 1      
LOT         CONVEYOR SUPPORT STRUCTURES       CERTIFIED INDUSTRIAL     14088041
    VARIOUS     $     378,055.44                                  
HARDWARE-CONVEYOR SUPPORT                                 1       LOT        
STRUCTURE       EXPRESS FASTENER     14088042     ORDER # 32441     $    
16,284.52 1       LOT         AIR SYSTEM PIPING           CONTROLLED MOTION
SOLUTIONS     14088043     ORDER # C03349     $     203,569.28 1       LOT      
  ELECTRICAL INSTALLATION       KDC SYSTEMS     14088044     ORDER # 210111    
$     1,962,846.69 1       LOT                                       ANALYSIS
OVERHEAD CHAIN CONVEYOR         STRUCTURAL CONCEPTS       14088045 ORDER #
K-111110-2 $       2,800.00                                                    
                  S/N # 50152, 50154,                                          
                    50155, 50157,             6       EA         SEMI-AUTOMATIC
CASE SEALERS       SHORR PACKAGING CORP     14088046     50158, 50159     $    
90,817.98 1       LOT         BAR GRATING           HARSCO INDUSTRIAL IKG    
14088047     N/A     $     67,955.83 1       LOT         AIR SYSTEM PARTS      
    CONTROLLED MOTION SOLUTIONS     14088048     ORDER # C04005     $    
2,061.58 1       LOT         AIR SYSTEM PARTS           FERGUSON ENTERPRISES    
14088049     N/A     $     5,709.57 1       LOT         AIR SYSTEM PARTS        
  MC MASTER-CARR SUPPLY CO.     14088050     N/A     $     7,072.71 1       LOT
        SERVO CABLES           GRAYBAR ELEC.CO     14088051     ORDER #
333276428     $     20,959.23 1       LOT         GUARDRAIL           MIDCO    
14088052     ORDER # 28617     $     14,112.80                                  
DOCK LEVELERS, SEALS, BUMPERS,                                 1       LOT      
  LIGHTS       CASCO EQUIPMENT CORP     14088053     N/A     $     469,500.75 1
      LOT         1/2 LOCK WASHERS           EXPRESS FASTENER     14088054    
ORDER # 32723     $     33.60 1       LOT         RACK - BUILDING A          
HANNIBAL MATERIAL HANDLING     14088055     ORDER # 75193     $     2,148,558.06
1       LOT         RACK - BUILDING C           HANNIBAL MATERIAL HANDLING    
14088056     ORDER # 75194     $     649,819.40 1       LOT         INSTALL VAS
MEZZA                                 NINE                 DUKE PACIFIC INC.    
    14088057 ORDER # 10-8013 $       295,127.84                                
                                            ORDER # 3197866                    
                                                  (Dimensioners) &             1
      LOT         SCANNERS & DIMENSIONERS       ACCU-SORT SYSTEMS     14088058  
  3197865 (Scanners)     $     112,721.28 1       LOT         CARTON LABELING
SYSTEM       ACCU-SORT SYSTEMS     14088059     ORDER # 3197861     $    
483,774.48 1       LOT         SCANNERS           ACCU-SORT SYSTEMS     14088060
    ORDER # 3197869     $     130,325.44 1       LOT         SCANNERS          
ACCU-SORT SYSTEMS     14088061     ORDER # 3197864     $     610,716.96 1      
LOT         3/4"X51/2" ANCHORS WALL HANGING       HILTI     14088063     ORDER #
513802118     $     378.84                                                      
    ORDER # 3197858                                                            
          (Dimensioners) &             1       LOT         SCANNERS &
DIMENSIONERS       ACCU-SORT SYSTEMS     14088064     3197866 (Scanners)     $  
  61,972.40 1       LOT         MISC HARDWARE           EXPRESS FASTENER    
14088071     ORDER # 32818     $     330.23 1       LOT         VAS & SHIPPING
ANCHOR CALCS       STRUCTURAL CONCEPTS     14088073     ORDER # K-120910-3     $
    1,120.00 1       LOT         INSTALL VAS CONVEYOR       PACIFIC COAST
STRUCTURES, INC     14088077     ORDER # 32872     $     155,173.20 1       LOT
        THREADED ROD, EPOXY, HARDWARE       EXPRESS FASTENER     14088078    
ORDER # 32822     $     6,260.35 1       LOT         PROVIDE K3 & K6 LIGHTING  
    MARCLAN ELECTRIC     14088079     ORDER # 11-295     $     462,188.35 1    
  LOT         6" CEILING HANGER STRAPS       CERTIFIED INDUSTRIAL     14088080  
  ORDER # 6444     $     1,686.94 1       LOT         STAIRS / LADDERS          
MIDCO     14088081     ORDER # 32900     $     81,491.20 1       LOT        
MATERIAL TESTING & INSPECTIONS       TWINING INC     14088082     ORDER # 100763
    $     22,144.00 1       LOT         HARDWARE TO RE-INSTALL FANS       DELTA
T CORPORATION     14088083     ORDER # 39138     $     1,894.22 1       LOT    
    SORTER CATWALK STRUCTURE       MIDCO     14088084     ORDER # 32959     $  
  76,193.60 1       LOT         UNIT SORT MERGE PLATFORM       CERTIFIED
INDUSTRIAL     14088085     ORDER # 6484     $     26,381.60 1       LOT        
TZ ANCHORS CONVEYOR / STRUCTURES       HILTI     14088086     ORDER # 513776297
    $     6,959.55 1       LOT         MISC HARDWARE STRUCTURES       EXPRESS
FASTENER     14088087     ORDER # 32884     $     22,509.40 1       LOT        
CTS CONSTRUCTION GROUT       WHITE CAP CONST. SUPPLY     14088088     ORDER #
4128537     $     2,604.00                                   DRY FALL & FASCIA
PAINT (INCL CO                                 1       LOT         #1)      
ACCURATE COLORS INC     14088089     ORDER # 300-10JP     $     126,748.72 1    
  LOT         INSTALL HEADER STEEL       PACIFIC COAST STRUCTURES, INC    
14088090     ORDER # 32989     $     77,761.60 1       LOT         ASSEMBLE
HEADER STEEL HARDWARE       PACIFIC COAST STRUCTURES, INC     14088091     ORDER
# 32981     $     37,699.20 1       LOT         RE-INSTALL FANS          
PACIFIC COAST STRUCTURES, INC     14088092     ORDER # 33017     $     5,624.92
                                  40' STORAGE CONTAINER-AIR                    
        1       LOT         PIPE(6-MONTHS)       MOBILE MINI LLC     14088093  
  CONTRACT # 941469853 $       1,335.85                                  
INSTALL AS/RS RESIDUAL WAVE                                 1       LOT        
PLATFORM       PACIFIC COAST STRUCTURES, INC     14088094     ORDER # 33018    
$     38,925.60                                   INSTALL AS/RS RESIDUAL AISLE  
                              1       LOT         SUPPORT STURCTURE      
PACIFIC COAST STRUCTURES, INC     14088095     ORDER # 33019     $     49,172.48
1       LOT         CEILING HANGER PIPE           CERTIFIED INDUSTRIAL    
14088096     ORDER # 6463     $     1,085.28 1       LOT         VAS NBS SORTER
SUPPORT STRUCTURE       PACIFIC COAST STRUCTURES, INC     14088097     ORDER #
33040     $     25,231.36                                   INSTALL ASRS PACK &
HOLD AISLE                                 1       LOT         CONVEYOR SUPPORT
      PACIFIC COAST STRUCTURES, INC     14088098     ORDER # 33037     $    
93,356.48                                   RE-WORK FEEDS TO DAIFUKU INBOUND    
                            1       LOT         CONVEYOR       CLE INC    
14088099     N/A     $     32,284.00 1       LOT         INSTALL VAS PACK & HOLD
CONVEYOR       CLE INC     14088100     N/A     $     79,240.00                
                  INSTALL SORTATION RESIDUALS                                 1
      LOT         CONVEYOR       CLE INC     14088101     N/A     $    
154,442.40 1       LOT         NARROW BELT SORTERS           TGW SYSTEMS, INC  
  14088102     ORDER # 1120885     $     131,847.52 1       EA         SCISSOR
LIFT RENTAL-CITY INSPECTOR       KING EQUIPMENT     14088103     N/A     $    
647.81 1       LOT         SQUARE TUBE/SCH 40           PATTON SALES CORP.    
14088104     N/A     $     886.61 1       LOT         CTS CONSTRUCTION GROUT    
  WHITE CAP CONST. SUPPLY     14088105     ORDER # 4130169     $     902.72 1  
    LOT         FASCIA           MIDCO     14088106     N/A     $     595.84 1  
    LOT         ANGLE 3X3X3/16 / SEAT LEDGE       CERTIFIED INDUSTRIAL    
14088107     ORDER # 6474-6459     $     3,328.30 1       LOT         CHARGER
STANDS-PROTECTIVE IRON       KUMAR INDUSTRIES     14088109     N/A     $    
49,726.88 1       LOT         SKATEWHEEL SPUR CONVEYOR       OMNI METALCRAFT
CORP     14088110     ORDER # 2-566719     $     837.93 1       LOT        
RECEIVING MEZZANINES       MIDCO     14088111     ORDER # 33343     $    
132,876.80 1       LOT         WIRE DECKS           ITC     14088113     ORDER #
78138     $     48,972.00 1       LOT         #10 X 5/8 PHIL PAN HEAD TEK SCREWS
      MIDCO     14088114     ORDER # 32959     $     302.40 1       LOT        
SAFETY NETTING           INCORD     14088115     ORDER # 0043983     $    
31,306.24 1       LOT         CONVEYOR           AUTOMOTION, INC.     14088116  
  ORDER # 281270     $     150,954.85 1       LOT         INSTALL AIR
COMPRESSORS       PACIFIC COAST STRUCTURES, INC     14088117     ORDER # 33436  
  $     13,320.16 1       LOT         NARROW BELT SORTER DIVERTS       TGW
SYSTEMS, INC     14088118     ORDER #1121256     $     6,797.28 1       LOT    
    HEX BUSHINGS - COMPRESSOR       FERGUSON ENTERPRISES     14088119     N/A  
  $     193.76 1       LOT         MALE CONNECTORS           THOMPSON INDUSTRIAL
SUPPLY INC 14088120       ORDER # 223464     $     292.32 1       LOT        
AIR SYSTEM PARTS           FERGUSON ENTERPRISES     14088121     N/A     $    
11,003.76 1       LOT         4" & 5" WEDGE BOLT SCREWS & BITS       PREMIUM
FASTENING SYSTEMS     14088123     N/A     $     93,744.00 1       LOT        
AUTO SAFETY EXHAUST BALL VALVE       MC MASTER-CARR SUPPLY CO.     14088124    
N/A     $     1,790.66 1       LOT         THREADED ROD HANGERS       GRAINGER  
  14088126     ORDER # 6154418639     $     82.95 1       LOT         PALLET
RAILS - PHASE I & PHASE II       HANNIBAL MATERIAL HANDLING     14088127    
ORDER # 79073     $     72,685.36 1       LOT         END OF AISLE PROTECTORS  
    MIDCO     14088128     ORDER # 33606     $     107,265.48 1       LOT      
  TEE SCH. 40 / FLANGE THREADED       FERGUSON ENTERPRISES     14088129     N/A
    $     684.32 1       LOT         WIRE MESH           JESCO INDUSTRIES INC  
  14088130     ORDER # 125842     $     38,525.76 1       LOT         STEEL FOR
HANGING CONVEYOR       MIDCO     14088131     ORDER # 32959     $     974.40 1  
    LOT         GUARD SHACKS           BIG ENTERPRISES INC     14088132    
ORDER # 8276     $     82,544.00 3       EA         MODULAR OFFICE - TURNKEY    
  UNITED PARTITION SYSTEMS INC     14088133     ORDER # 10570     $    
65,744.00 1       LOT         INSTALL VAS NO READ PLATFORM       PACIFIC COAST
STRUCTURES, INC     14088134     ORDER # 33571     $     4,972.80              
                    INSTALL DECASING INDUCTION                                 1
      LOT         PLATFORM       PACIFIC COAST STRUCTURES, INC     14088135    
ORDER # 33572     $     13,742.40                                   INSTALL UNIT
SORTATION MERGE                                 1       LOT         PLATFORM    
  PACIFIC COAST STRUCTURES, INC     14088136     ORDER # 33374     $    
6,753.60                                   INSTALL HEADER STEEL UNDER VAS      
                          1       LOT         MEZZANINE       PACIFIC COAST
STRUCTURES, INC     14088137     ORDER # 33373     $     23,236.64 1       LOT  
      CONVEYOR MODIFICATIONS       PACIFIC COAST STRUCTURES, INC     14088139  
  ORDER # 33500     $     5,174.40 1       LOT         HARDWARE AS/RS FENCE    
  EXPRESS FASTENER     14088140     ORDER # 33287     $     150.92 1       LOT  
      HARDWARE UNIT SORTATION       EXPRESS FASTENER     14088141     ORDER #
33365     $     89.60 1       LOT         TUBING / BRASS FITTINGS      
CONTROLLED MOTION SOLUTIONS     14088142     ORDER # C17625     $     843.48 1  
    LOT         PHASE I & PHASE II WIRE GUIDANCE       TRUELINE WIRE GUIDANCE  
  14088143     N/A     $     162,781.64 1       LOT         WOOD DECKING        
  AFFILIATED RESOURCES, INC.     14088144     ORDER # 72525-10     $    
24,780.67 1       LOT         FLANGE, NIPPLE, GASKET       FERGUSON ENTERPRISES
    14088145     N/A     $     563.90 1       LOT         CABLE TIES          
MC MASTER-CARR SUPPLY CO.     14088146     N/A     $     124.99 1       LOT    
    CORRUGATED DECKING           WHEELING CORRUGATING CO.     14088147     ORDER
# 3000-406010     $     20,164.72 1       LOT         CALCS - COMPRESSOR & TANKS
      STRUCTURAL CONCEPTS     14088148     ORDER             # L021111-2       $
            1,680.00                                     1       LOT         4"
BLK UNION           FERGUSON ENTERPRISES     14088149     N/A     $     799.40 1
      LOT         HARDWARE CONVEYOR STRUCTURE       EXPRESS FASTENER    
14088151     ORDER # 33400     $     42.45 1       LOT         FABRICATED
HANDRAIL COMPONENTS       MIDCO     14088153     ORDER # 32959     $    
5,801.60 1       LOT         AIR SYSTEM PARTS           FERGUSON ENTERPRISES    
14088157     N/A     $     217.76 1       LOT         AIR SYSTEM PARTS          
CONTROLLED MOTION SOLUTIONS     14088161     ORDER # C18963     $     1,133.48 1
      LOT         HEX BOLTS - GRADE 5           EXPRESS FASTENER     14088162  
  ORDER # 33432     $     274.40 1       EA         185 CFM COMPRESSOR W/50'
HOSE       KING EQUIPMENT     14088163     N/A     $     1,864.80 1       LOT  
      AIR SYSTEM PARTS           CONTROLLED MOTION SOLUTIONS     14088164    
ORDER # C19264     $     56.21 1       LOT         MISC. HARDWARE          
EXPRESS FASTENER     14088165     ORDER # 33467     $     244.22                
                  INSTALL BUILDING SECTION A/SAMPLE                            
1       LOT         P&D       PACIFIC COAST STRUCTURES, INC     14088166    
ORDER # 33836     $     471,833.21 1       LOT         INSTALL ANGLE / STANDS /
POGOS       PACIFIC COAST STRUCTURES, INC     14088167     ORDER # 33850     $  
  11,782.40 1       LOT         HEX BOLTS - GRADE 5           EXPRESS FASTENER  
  14088168     ORDER # 33492     $     13.94 1       LOT         STEEL CHANNEL  
                                                    CERTIFIED INDUSTRIAL        
14088169     ORDER # 6558 $   1,721.44               1       LOT         HEX
BOLTS - GRADE 5           EXPRESS FASTENER     14088170     ORDER # 33550     $
    44.80 1       LOT         INSTALL BUILDING SECTION C       PACIFIC COAST
STRUCTURES, INC     14088172     ORDER # 33965     $     119,833.56 1       LOT
        AIR SYSTEM PARTS           FERGUSON ENTERPRISES     14088173     N/A    
$     92.29 1       LOT         RACK LABELS & SIGNS           PACIFIC BARCODE  
  14088174     N/A     $     76,938.58 1       LOT         3/4-10 X 3-3/4 HEX
BOLTS-CATWALK       EXPRESS FASTENER     14088175     ORDER # 33575     $    
336.00 1       LOT         FIELD WIRING OT           KDC SYSTEMS     14088176  
  ORDER # 210111     $     26,801.71 1       LOT         FIELD WIRING CHANGES  
    KDC SYSTEMS     14088177     ORDER # 210111     $     39,116.45 1       LOT
        AIR SYSTEM PARTS           FERGUSON ENTERPRISES     14088178     N/A    
$     736.89 1       LOT         AIR SYSTEM PARTS           CONTROLLED MOTION
SOLUTIONS     14088179     ORDER # C21824     $     1,627.19 1       LOT        
FORMED CHANNEL           CERTIFIED INDUSTRIAL     14088180     ORDER # 6518    
$     8,758.40 1       LOT         BATTERY CHARGER ANCHOR ANALYSIS      
STRUCTURAL CONCEPTS     14088182     ORDER # L-030411-2     $     1,276.80 1    
  LOT         PAINT FLOOR BATTERY CHARGING AREA       ACCURATE COLORS INC    
14088183     ORDER # 320-10JP     $     51,133.60 1       LOT         DOCK PIT
DETAILS TO PLANS       HPA                                         14088184    
  ORDER # 07086.30 $ 5,040.00                       1       LOT         SPROCKET
/ SHAFT           THOMPSON INDUSTRIAL SUPPLY INC 14088185       ORDER # 226136  
  $     101.14 1       LOT         MALE CONNECTORS           THOMPSON INDUSTRIAL
SUPPLY INC 14088186       ORDER # 226135     $     686.95 1       LOT        
SAFETY EXHAUST BALL VALVE       MC MASTER-CARR SUPPLY CO.     14088187     N/A  
  $     2,558.08 1       LOT         HEX WASHER HEAD TEK 5       EXPRESS
FASTENER     14088189     ORDER # 33625     $     67.20 1       LOT         AIR
SYSTEM PARTS           FERGUSON ENTERPRISES     14088190     N/A     $    
383.54 1       LOT         MALE CONNECTORS / VENT       MC MASTER-CARR SUPPLY
CO.     14088191     N/A     $     17.73 1       LOT         REDUCER SCH 40
BLACK       FERGUSON ENTERPRISES     14088192     N/A     $     18.05 1      
LOT         NORD GEAR MOTOR           TGW SYSTEMS, INC     14088193     ORDER #
1121923     $     1,517.04                                   500 GAL WATER TANK
- WIRE                                 1       EA         GUIDANCE CUTTING      
KING EQUIPMENT     14088194     N/A     $     615.10 1       LOT         OD
POLYETHYLENE TUBING       MC MASTER-CARR SUPPLY CO.     14088196     N/A     $  
  168.00 1       LOT         CONTROLS CHANGES           PYRAMID CONTROLS, INC.  
  14088197     ORDER # P0835     $     45,870.16 1       LOT         E-STOP
CHANGES           KDC SYSTEMS     14088198     ORDER # 210111     $     5,842.37
4       EA         WIRE GUIDAN                             CE LINE DRIVERS      
        RAYMOND HANDLING SOLUTIONS   14088199 ORDER # 596169 $       14,291.20  
            1       LOT         RACK HARDWARE           HANNIBAL MATERIAL
HANDLING     14088200     ORDER # 80647     $     11,784.47 2       EA        
SPIRAL CHUTE           TRANSNORM SYSTEM INC     14088201     ORDER # W5848     $
    17,696.00 1       LOT         20-8 DOUBLE BARB PLUG       CONTROLLED MOTION
SOLUTIONS     14088202     ORDER # C23937     $     277.76 1       LOT        
HEX BOLTS - GRADE 5           EXPRESS FASTENER     14088203     ORDER # 33710  
  $     389.20 1       LOT         GALV. PIPE           FERGUSON ENTERPRISES    
14088205     N/A     $     235.20                                   C/O ELEVATED
RECEIVING -                                 1       LOT         EAST/WEST
PLATFORMS       PACIFIC COAST STRUCTURES, INC     14088207     ORDER # 34132    
$     66,996.16 1       LOT         INSTALL SORTER CATWALK       PACIFIC COAST
STRUCTURES, INC     14088208     ORDER # 33912     $     71,513.12 1       LOT  
      PHASE II ADD ON           HANNIBAL MATERIAL HANDLING     14088209    
ORDER # 80155     $     212,868.63 1       LOT         AIR SYSTEM PARTS        
  FERGUSON ENTERPRISES     14088210     N/A     $     35.01 1       LOT        
CABLE TIES           MC MASTER-CARR SUPPLY CO.     14088211     N/A     $    
227.36 1       LOT         FANS - ANGLE STEEL           PATTON SALES CORP.    
14088212     N/A     $     817.60 1       LOT         SPARE PARTS          
PYRAMID CONTROLS, INC.     14088213     N/A     $     - 1                      
                    } LOT       SPARE PARTS         DAIFUKU AMERICA CORPORATION
14088214 ORDER # C005193 $       90,702.08   1       LOT         SPARE PARTS    
      BEUMER CORPORATION     14088215     ORDER # 71110193     $     89,892.89  
                                                        ORDER # 281270SP,      
      1       LOT         SPARE PARTS           AUTOMOTION, INC.     14088216  
  281270SQ, 281270SR     $     221,202.22 1       LOT         WORKSTATIONS      
    PRO-LINE, DIVISION OF     14088217     ORDER # CUS29396/RL     $    
88,899.73 1       LOT         VAS WORKSTATIONS           PRO-LINE, DIVISION OF  
  14088218     ORDER # CUS29397/RL     $     - 1       LOT         HEX BOLTS -
GRADE 5           EXPRESS FASTENER     14088219     ORDER # 33896     $    
1,041.60 1       LOT         STAIRS/CROSSOVERS           MIDCO     14088220    
ORDER # 34359     $     53,715.20                                   100' 4/4
POWER CORD FOR OFFICE                                 1       LOT        
TRAILER (3-MONTHS)       POWER PLUS SOLUTIONS CORP     14088221     ORDER #
G54418     $     403.20 1       LOT         FANS - ANGLE STEEL           PATTON
SALES CORP.     14088222     N/A     $     1,724.80                            
      FLOOR SEAL GUARD SHACKS &                                 1       LOT    
    BATHROOMS       ACCURATE COLORS INC     14088223     ORDER # 320-10JP     $
    9,542.40                                   JOB SITE OFFICE TRAILER 3-MONTH  
                          1       LOT         MINUMUM       DESIGN SPACE MODULAR
BUILDINGS 14088224       LEASE # F001960     $     4,738.78 1       LOT        
AIR SYSTEM PARTS           CONTROLLED MOTION SOLUTIONS     14088225     ORDER #
C26772     $     1,455.89 1       LOT         CODE REVI                        
    EW OPPORTUNITY CHARGERS             PREMIER FIRE CONSULTING, LLC 14088226
ORDER # A-2186 $       560.00             1       LOT         PENDENT CONTROL
MODIFICATIONS       FLEXIBLE MATERIAL HANDLING     14088227     N/A     $    
14,217.28 1       LOT         3/4" X 5"L SCREW ANCHORS - EOA'S       PREMIUM
FASTENING SYSTEMS     14088228     N/A     $     11,317.60                      
            EATON POWERWARE 9135 UPS BACKUP                                 1  
    EA         SYSTEM       MARCLAN ELECTRIC     14088229     ORDER # 11-295    
$     106,176.00                                   120V DEDICATED CIRCUITS W/
QUAD                                 22       EA         RECEPTACLES      
MARCLAN ELECTRIC     14088230     N/A     $     5,155.92 1       LOT        
3/8" X 1" HEX HEAD BOLT       EXPRESS FASTENER     14088231     ORDER # 33929  
  $     134.40 1       LOT         TA TOOLS           CONTROLLED MOTION
SOLUTIONS     14088232     ORDER # C27772     $     65.86 1       LOT        
3X3X3/8 ANGLE 53"L           CERTIFIED INDUSTRIAL     14088233     ORDER # 6622
    $     23,326.46 1       LOT         ROLY SAFETY GATE           MEZZANINE
SAFETI-GATES, INC.     14088234     ORDER # 11-184     $     17,085.60 1      
LOT         PALLET FLOW RAILS           MALLARD MFG. CORP.     14088235    
ORDER # 22128     $     84,307.19 1       LOT         WORKSTATIONS - SINGLES    
  PRO-LINE, DIVISION OF     14088236     ORDER # S29499/RL     $     9,722.82  
                                                        ORDER #                
                                                      MOD29500/RL,             1
      LOT         PRINTER CABINETS           PRO-LINE, DIVISION OF     14088239
    MOD29501/RL     $     39,965.18 {                                       1  
  LOT         SINGLES - PRINTER CABINETS   PRO-LINE, DIVISION OF 14088240 ORDER
# MOD29502/RL $       29,804.54 1       LOT         SPROCKET / BUSHING          
THOMPSON INDUSTRIAL SUPPLY INC 14088241       ORDER # 229065     $     17.74 1  
    LOT         AIR SYSTEM PARTS           CONTROLLED MOTION SOLUTIONS    
14088242     ORDER # C29831     $     2,007.13                                  
INSTALL (22) DEDICATED                                 1       LOT        
RECEPTACLES-DECASING MEZZ       MARCLAN ELECTRIC     14088243     ORDER # 11-295
    $     7,711.20 1       LOT         MISC WORK ORDER ITEMS       KDC SYSTEMS  
  14088244     ORDER # 210111     $     22,050.39                              
    ONE MAN LIFT - SCANNER                                 1       EA        
INSTALLATION (4/20 TO 4/25/11)       KING EQUIPMENT     14088245     N/A     $  
  495.04 1       LOT         REPAIR SERVO MOTOR           ELECTRICAL SOUTH    
14088246     BSH1003P31A1A     $     845.60 1       LOT         CLIPPER LACING  
        TGW SYSTEMS, INC     14088247     ORDER # 1122596     $     77.22 1    
  LOT         CONVEYOR BACKING PLATES       CERTIFIED INDUSTRIAL     14088248  
  ORDER # 6573     $     6,341.22 1       LOT         OVERHEAD CHAIN CONVEYOR  
    JERVIS B. WEBB CO.     14088250     ORDER # 94027264R00     $     81,008.48
1       LOT         5-IN CONNECTORS           MINARIK AUTOMATION & CONTROLS    
14088251     ORDER # S0596902DD     $     285.60                                
  ELEVATED RECEIVING - EAST/WEST                                 1       LOT    
    PLATFORMS - PAINT       ACCURATE COLORS INC     14088252     ORDER #
320-10JP     $     16,301.60 1       LOT         TAP BOLT, HEX BOLT, FLAT WASHER
      EXPRESS FASTENER     14088253     ORDER # 34163     $     8. 51          
                                                    1       LOT         HARDWARE
          EXPRESS FASTENER     14088254     ORDER # 34156     $     759.01 1    
  LOT         ANCHORS - OVERHEAD CHAIN CONVEYOR       HILTI     14088255    
ORDER # 514006755     $     1,180.09 1       LOT         1/4" OD TUBE, REDUCER  
    MC MASTER-CARR SUPPLY CO.     14088256     N/A     $     77.90 2       EA  
      SCISSOR LIFT-CONVEYOR TESTING       KING EQUIPMENT     14088257     N/A  
  $     1,141.50 1       LOT         SCREW W/ SOCKET           MC MASTER-CARR
SUPPLY CO.     14088258     N/A     $     70.45 1       LOT         ANCHORS -
RECEIVING EAST       HILTI     14088259     ORDER # 514000152     $     1,572.50
1       LOT         SPROCKETS           THOMPSON INDUSTRIAL SUPPLY INC 14088261
      ORDER # 230305     $     13.80                                   EMERGENCY
BUG EYE LIGHTS; NUCLEAR                             1       LOT         EXIT
SIGNS BLDG A       MARCLAN ELECTRIC     14088262     ORDER # 11-295     $    
6,720.00 1       LOT         AIR SYSTEM PARTS           CONTROLLED MOTION
SOLUTIONS     14088264           $     4,190.38                                
                          -             1       LOT         3/4" ANCHORS TO
INSTALL SPIRAL       HILTI     14088265     ORDER # 514034526     $     33.41 1
      LOT         ELECTRICAL FEED           MARCLAN ELECTRIC     14088266    
ORDER # 11-295     $     14,987.28 1       LOT         AIR SYSTEM PARTS        
  FERGUSON ENTERPRISES     14088267     N/A     $     50.32                    
              HOLDING TANK & SERVICE - JOB SITE                 {              
                        1     EA         TRAILER   O H CASEY INC 14088268 N/A $
      642.21 1       LOT         SORTER DIVERTS           TGW SYSTEMS, INC    
14088269     ORDER # 1122933     $     4,403.84 1       LOT         HARDWARE    
      EXPRESS FASTENER     14088270     ORDER # 34372     $     686.00 1      
LOT         AIR SYSTEM PARTS           CONTROLLED MOTION SOLUTIONS     14088271
    ORDER # C35001     $     630.95 1       LOT         AIR SYSTEM PARTS        
  CONTROLLED MOTION SOLUTIONS     14088274     ORDER # C35626     $     551.32 1
      LOT         CABLE TIES 8"L           MC MASTER-CARR SUPPLY CO.    
14088275     N/A     $     45.47                                   MISC GUARDING
/ COLUMN PROTECTORS                             1       LOT         / ANGLE    
  SAVE-TY YELLOW PRODUCTS     14088276     ORDER # 3757.1     $     31,100.44 1
      LOT         INSTALL UNIBILT SYSTEM       PACIFIC COAST STRUCTURES, INC    
14088277     ORDER # 35190     $     20,601.00 1       LOT         CROSSOVER
INSTALLATION       PACIFIC COAST STRUCTURES, INC     14088279     ORDER # 35176
    $     5,079.48 1       LOT         ANGLE IRON FOR HANGING CONVEYOR      
CERTIFIED INDUSTRIAL     14088282     ORDER # 6707     $     1,181.60 1      
LOT         ANTI BACK UP DEVICES       MALLARD MFG. CORP.     14088283     ORDER
# 22320     $     1,495.87 1       LOT         ANCHORS TO INSTALL FLOW RAIL    
  PREMIUM FASTENING SYSTEMS     14088284     N/A     $     11,250.18            
                      INSTALL PERSONNEL / EQUIPMENT                            
    1       LOT         PROTECTION RAILING       PACIFIC COAST STRUCTURES, INC  
  14088286     ORDER # 35273     $     4,327.68                                
  INSTALL PALLET RAILS, IMPACT                                 1       LOT      
  GUARDS & ANTI-BACKUP       PACIFIC COAST STRUCTURES, INC     14088287    
ORDER # 35274     $     6,311.20 1       LOT         4X4X1/4X20' ANGLE / 60'
FLAT BAR       PATTON SALES CORP.     14088289     N/A     $     5,613.22 1    
  LOT         RELOCATE 10 FANS BLDG B       PACIFIC COAST STRUCTURES, INC    
14088290     ORDER # 35345     $     3,363.36 1       LOT         AIR SYSTEM
PARTS           THOMPSON INDUSTRIAL SUPPLY INC 14088291       ORDER # 232661    
$     - 1       LOT         INSTALL WORKSTATIONS       PACIFIC COAST STRUCTURES,
INC     14088292     ORDER # 35412     $     3,525.76 1       LOT        
HARDWARE           EXPRESS FASTENER     14088293     ORDER #34636     $    
626.95                                                           ORDER #s 34635,
            1       LOT         HARDWARE           EXPRESS FASTENER     14088294
    34712, 34713     $     366.70 1       LOT         TUBING, NIPPLES, CABLE
TIES       MC MASTER-CARR SUPPLY CO.     14088300     N/A     $     873.64
PURCHASE ORDERS TOTAL                                               $    
33,649,198.37                                   -           -     -     -      
      FREIGHT                                                           $    
495,268.95                 -                 -           -     -     -          
  PERMIT FEES                                                       $    
36,560.00                 -                 -           -     -     -          
  TAX                                                           $    
2,162,971.51                 -                 -           -     -     - GRAND
TOTAL                                                                          
                    $ 36,343,998.83                         -                 -
          -     -     -

2